                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 DONALD RICHARD BAGWELL,              )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:21-mc-00005-MR
                                      )
                 vs.                  )
                                      )
 MARTIN K. REIDINGER,                 )
 R. ANDREW MURRAY, and                )
 DONALD DAVID GAST,                   )
                                      )
            Respondents.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 1, 2021 Order.

                                               March 1, 2021




         Case 1:21-mc-00005-MR Document 4 Filed 03/01/21 Page 1 of 1
